DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 04/06/2022 has been entered – Claims 1, 5, and 8-9 are amended and Claims 10-11 are cancelled. Claims 1 and 5-9 remain pending in this application. 

The objection to Claim 11 as previously set forth in the Final Office Action mailed 12/06/2021 is moot because Claim 11 is cancelled by Applicant’s amendment. 

The rejection of Claim 11 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 12/06/2021 is moot because Claim 11 is cancelled by Applicant’s amendment.

The rejection of Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A) and Aneja (US 6,013,368 A) as previously set forth in the Final Office Action mailed 12/06/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, a new ground of rejection has been made. 
 
The rejection of Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A), Aneja (US 6,013,368 A), and Celanese (Complete Textile Glossary) as previously set forth in the Final Office Action mailed 12/06/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, a new ground of rejection has been made. 

Response to Arguments
Insofar as they apply to the rejection of the claims under 35 USC § 112(a) for failure to comply with the written description requirement as a result of new matter, Applicant’s arguments in the reply of 04/06/2022 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 6 of the reply that Table 1 of the instant specification provides two exemplary embodiments in which 100% of the fibers fall into the recited deniers. 
Examiner’s Response – Insofar as this is used to provide a basis of support for the amended claims, the Examiner respectfully disagrees. As an initial matter, it is noted that the materials of the right-hand column include at least some cotton fibers  (US Pima is a cotton material and the CPRS 60/40 material is described as including 60% combed cotton). Accordingly, these materials are not regarded to provide support for the newly presented claims at least because the claims are directed to a 100% polyester material. Concerning the materials of the left-hand column, the following deficiencies are noted for which the Examiner maintains that the amendments are not supported. First, while it may be true that the upper half of the left-hand column includes a fiber distribution including only fibers in the claimed lengths and the lower half of the left-hand column includes a fiber distribution including only fibers in the claimed deniers, there is no indication that this column as a whole represents one single yarn as claimed. On the contrary, it is clear that the materials in the upper and lower halves of the right-hand column are different materials, as noted above. Accordingly, Table 1 is not regarded to provide support for the entire scope of the Claims 1, 5, and 8 as currently presented which recite 100% polyester staple fibers wherein each of the fibers meets both the length requirements of (1) and the denier requirements of (2). Furthermore, there is no indication of cross-section for any of the staple fibers described by Table 1. It appears Table 1 is in some manner linked to Figure 1 (although the portion of Table 1 which is represented by Figure 1 is not clear). Note that Figure 1 includes primarily oval cross sections (and perhaps quadrangle-type cross sections in addition). Therefore, Table 1 also fails to provide adequate support for the claims at issue wherein each of the fibers meet the cross-section requirements of (3) such that the staple fibers include only some circular cross-sections and some oval cross-sections.
Applicant’s Argument – Applicant argues on Pages 6-7 of the reply that the language of the abstract (“a yarn [is] disclosed that is formed of a blend of polyester fibers customized by three parameters…”) also provides support “consisting of” language of the amended claims. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail in the previous Non-Final Office Action mailed 07/21/2021 and below, the intended scope of such “customized by” language is indefinite at least because it is unclear whether each of the parameters (1), (2), and (3) are required to be met or if only some of the parameters must be met. Likewise, it is unclear if each of the items within one parameter is required or if they can be omitted and it is unclear if items within one parameter are exhaustive or if additional lengths/deniers/cross sections may be included. For each of the above reasons, the Examiner does not regard such language to coincide with the scope set forth via the “consisting of” language of the instant claims

Insofar as they apply to the rejection of the claims under 35 USC § 103, Applicant’s arguments in the reply of 04/06/2022 have been fully considered but they are not persuasive.   
Applicant’s Argument – Applicant argues on Pages 5 and 7 of the reply that Goetti appears to prefer fiber blends with much larger diameters than those recited in the pending claims. Applicant concludes “although there is nominal overlap, Goetti fails to teach, suggest, or otherwise disclose the claimed combination of fibers.”
Examiner’s Response – The Examiner respectfully disagrees. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP § 2123. While the working examples of Goetti may be directed to fibers of larger deniers, one of ordinary skill would understand that Goetti is not limited solely to such deniers. Rather, as outlined in greater detail below, Goetti teaches generally that spun yarn having at least three different types of synthetic staples of coarse, medium, and fine titer wherein the quantity of the medium titer fiber is greater than that of the coarse and fine fibers have a touch that approximates quite closely the touch of a spun yarn made from natural fibers and suggests that the specific titers and their distribution may be selected in accordance with other desired characteristics, such as to mimic the touch of a desired natural product, and can be determined by reasonably simple experimentation. Accordingly, Goetti is not limited to any one range of deniers.
Claim Interpretation
As noted in the previous Office Action, “dpf” is regarded herein to mean “denier per filament” at least because of Applicant’s amendment and response dated 08/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 5, and 8, the instant claims recite articles including a blend of polyester staple fibers in which said blend consists of: (1) a combination of polyester staple fibers with staple lengths of 1.5 inches, 1.25 inches, 1.0 inch, and 0.75 inch; (2) said combination of fibers of said staple lengths also being a combination of polyester staple fibers with staple deniers of 1.0 denier per filament, 1.2 denier per filament, and 1.5 denier per filament; and (3) said combination of fibers of said staple lengths and said staple deniers also being a combination of some polyester staple fibers with circular cross sections and some polyester staple fibers with oval cross sections. There does not appear to be support for this “consisting of” transitional phrase in the specification as originally filed. 
First, there is no literal support for the phrase “consists of” or “consisting of” in the specification. Rather, the specification includes only the traditional transitional phrase “consisting essentially of” which necessitates the presence of the listed components and is open to unlisted components that do not materially affect the basic and novel properties of the invention. See MPEP § 2111.03(III). Accordingly, the “consisting of” language applied in the claims as currently presented defines a narrower scope than that which is explicitly supported since the amendment, in essence, excludes those unlisted components which are otherwise encompassed by “consisting essentially of.” The original disclosure does not define what those unlisted components may have been and therefore, the exclusion of such components is not supported. See MPEP § 2173.05(i).  
The specification as originally filed also includes the language “customized by three parameters” as an alternative transitional phrase. As outlined in the previous Non-Final Office Action mailed 07/21/2021, the intended scope of such language is indefinite at least because it is unclear whether each of the parameters (1), (2), and (3) are required to be met or if only some of the parameters must be met. Likewise, it is unclear if each of the items within one parameter is required or if they can be omitted and it is unclear if the items within one parameter are exhaustive or if additional lengths/deniers/cross sections may be included. For each of the above reasons, the Examiner does not regard such language to coincide with the scope set forth via the “consisting of” language of the instant claims. 
Second, there is not regarded to be implicit support for such phrases since the exemplary yarns in the examples of the instant specification do not include yarns consisting of polyester fibers with staple lengths of 1.5, 1.25, 1.0, and 0.75 inches and deniers of 1.0, 1.2, and 1.5 denier per filament. 
For example, the specification includes exemplary fiber distributions (see ¶ [047] & [048]) which necessarily include polyester fibers having staple lengths less than 0.75 inches and staple deniers less than 100 mtex (equivalent to 0.9 denier). Likewise, the working examples of the instant specification do not appear to provide support for a fiber blend consisting only of those recited lengths and deniers. See, for example, the histograms in Figs. 2-3 which indicate that the yarn of the instant invention includes fibers having a smooth distribution of lengths from around 0.5 to 2.25 inches. Note that the yarn not only includes fiber lengths outside the endpoints of the claims but also lengths that fall between two of the points such as 0.88 inches or 1.12 inches. Likewise see the histogram of Fig. 4 which indicates that the yarn of the instant invention includes fibers having a smooth fineness distribution ranging from 25 to 500mtex (equivalent to 0.225 to 4.5 denier). Note that the same issues exist as described above wherein staple fineness values fall outside of the endpoints of the claims as well as between the points.
Dependent Claims 6-7 and 9 are rejected for failing to overcome the deficiencies of their respective parent claims. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A), Cotton Incorporated ("Cotton Properties"), and Aneja (US 6,013,368 A).
Regarding Claims 1 and 8-9, Sawyer teaches a spun yarn formed from a blend of polyester staple fibers exhibiting the following weight distribution of fibers by staple length: 19.4% 1.5 inches, 41.7% 1.25 inches, 20.4% 1.0 inch, 12.5% 0.75 inch, 4.6% 0.5 inch, and 1.4% 0.25 inch (see Figure 5). Sawyer teaches that the novel synthetic yarns of the invention may be knitted/woven into novel fabrics which exhibit improved characteristics as compared to conventional synthetic fabrics (see Col. 7, lines 64-68 & Col. 8, line 1).
 Sawyer does not explicitly teach a yarn including only staple fibers with lengths of 1.5, 1.25, 1.0, and 0.75 inches as claimed. However, Sawyer suggests that yarns according to their invention obey the following rules (see Col. 2, lines 30-37): 

    PNG
    media_image1.png
    151
    400
    media_image1.png
    Greyscale

Sawyer suggests that the use of such mixtures of staple lengths in a synthetic yarn enables the yarn to exhibit physical characteristics such as high bulk which more closely resemble the characteristics of natural fiber-containing yarns (see Abstract). Likewise, Sawyer suggests that such advantages may generally be achieved by employing anywhere from three to six groups of staple fibers in proportions consistent with the above distribution and they note that production considerations (e.g. problems which arise from handling multiple lengths of fibers) discourage the use of an excessive number of groups (see Col. 5, lines 20-35). 
Therefore, given the general rules and the teachings of Sawyer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the two smallest groups of staple fiber lengths (0.5 and 0.25 inches) in the example of Figure 5 above and to redistribute their respective weight proportions into the other groups (such as, for example, adding all of their weight proportion to the next largest group of 0.75 inch). The ordinarily skilled artisan would have been motivated to do so in order to obtain simplified production via handling of fewer fiber groups while maintaining a yarn which meets the requisite distribution of Sawyer. Likewise, the artisan would have done so with a reasonable expectation of success in achieving such simplified production while maintaining the beneficial yarn properties disclosed by Sawyer above. 
Concerning the denier of the staple fibers, Sawyer suggests that other physical characteristics of the synthetic fibers used in the yarns of their invention may be varied and specifically suggests that fibers of mixed deniers may also be useful (see Col 7, lines 22-24). Sawyer notes that U.S. Pat. No. 3,965,664 describes such a yarn which is formed from a mixture of synthetic fibers having at least three different titers (see Col. 1, lines 28-31) but they do not explicitly teach a yarn wherein the staple fibers have deniers of 1.0, 1.2, and 1.5 dpf. 
In the analogous art of spun yarns from synthetic staple fibers (the admitted prior art of Sawyer as discussed above), Goetti teaches a spun yarn having at least three different types of synthetic staples of coarse, medium, and fine titer (see Col. 2, lines 65-67) wherein the quantity of the medium titer fiber is greater than that of the coarse and fine fibers (see Col. 3, lines 1-2) and suggests that spun yarns with such a titer mixture have a touch that approximates quite closely the touch of a spun yarn made from natural fibers (see Col. 3, lines 1-7). Goetti also suggests that the specific titers and their distribution may be selected in accordance with desired characteristics, such as to mimic the touch of a desired natural product, and can be determined by reasonably simple experimentation (see Col. 3, lines 9-12 and 21-25 & Col. 4, lines 36-40). 
Accordingly, because yarn touch is a variable that can be modified, among others, by adjusting the polyester staple fiber fineness and distribution, the precise finenesses and distribution thereof would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. The ordinarily skilled artisan would have optimized, by routine experimentation and using the teachings of Goetti as a guide, the staple fiber fineness and distribution thereof in the yarns of Sawyer to obtain the desired touch (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
For example, in the analogous art of staple fibers, Cotton Incorporated teaches that upland cotton fibers typically range from about 0.7 to 2.3 denier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention who was looking to mimic a spun yarn of upland cotton natural fibers, to optimize the fiber deniers within that range, such as selecting fiber finenesses of 1.0, 1.2, and 1.5 dpf as claimed. 
	Sawyer in view of Goetti and Cotton Incorporated teaches the above yarn meeting limitations (1) and (2) of the instant claims. Sawyer also suggests other physical characteristics of the synthetic fibers used in the yarns of their invention may be varied in order to further increase the overall bulk of the yarn such as including at least a portion of synthetic fibers having an irregularly-shaped or non-circular cross section (see Col. 7, lines 14-16 & 20-22). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polyester yarn of the prior art combination above such that some of the fibers have an irregularly-shaped cross section while others are circular. 
The prior art combination above does not explicitly teach that said irregularly-shaped, non-circular cross sections are ovals. However, in the analogous art of synthetic yarns including polyester fibers, Aneja teaches that polyester fibers of generally scalloped-oval cross-section have advantages over polyester fibers of round cross-section because of the increased comfort properties provided by this polyester fiber having a non-round cross section. More specifically, Aneja suggests that their longitudinal grooves provide increased moisture-wicking advantages (see Col. 2, lines 8-17). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form irregularly-shaped fiber cross sections in the yarn of Sawyer in view of Goetti and Cotton Incorporated using the generally scalloped-oval cross-section of Aneja for the benefit of its improved moisture-wicking. Said generally scalloped-oval cross section is regarded to meet the limitation of the instant claim wherein some of the staple fibers have oval cross sections. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A), Cotton Incorporated ("Cotton Properties"), Aneja (US 6,013,368 A), and Celanese (Complete Textile Glossary).
Regarding Claims 5-7, Sawyer teaches a spun yarn formed from a blend of polyester staple fibers exhibiting the following weight distribution of fibers by staple length: 19.4% 1.5 inches, 41.7% 1.25 inches, 20.4% 1.0 inch, 12.5% 0.75 inch, 4.6% 0.5 inch, and 1.4% 0.25 inch (see Figure 5). 
 Sawyer does not explicitly teach a yarn including only staple fibers with lengths of 1.5, 1.25, 1.0, and 0.75 inches as claimed. However, Sawyer suggests that yarns according to their invention obey the following rules (see Col. 2, lines 30-37): 

    PNG
    media_image1.png
    151
    400
    media_image1.png
    Greyscale

Sawyer suggests that the use of such mixtures of staple lengths in a synthetic yarn enables the yarn to exhibit physical characteristics such as high bulk which more closely resemble the characteristics of natural fiber-containing yarns (see Abstract). Likewise, Sawyer suggests that such advantages may generally be achieved by employing anywhere from three to six groups of staple fibers in proportions consistent with the above distribution and they note that production considerations (e.g. problems which arise from handling multiple lengths of fibers) discourage the use of an excessive number of groups (see Col. 5, lines 20-35). 
Therefore, given the general rules and the teachings of Sawyer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the two smallest groups of staple fiber lengths (0.5 and 0.25 inches) in the example of Figure 5 above and to redistribute their respective weight proportions into the other groups (such as, for example, adding all of their weight proportion to the next largest group of 0.75 inch). The ordinarily skilled artisan would have been motivated to do so in order to obtain simplified production via handling of fewer fiber groups while maintaining a yarn which meets the requisite distribution of Sawyer. Likewise, the artisan would have done so with a reasonable expectation of success in achieving such simplified production while maintaining the beneficial yarn properties disclosed by Sawyer above. 
Concerning the denier of the staple fibers, Sawyer suggests that other physical characteristics of the synthetic fibers used in the yarns of their invention may be varied and specifically suggests that fibers of mixed deniers may also be useful (see Col 7, lines 22-24). Sawyer notes that U.S. Pat. No. 3,965,664 describes such a yarn which is formed from a mixture of synthetic fibers having at least three different titers (see Col. 1, lines 28-31) but they do not explicitly teach a yarn wherein the staple fibers have deniers of 1.0, 1.2, and 1.5 dpf. 
In the analogous art of spun yarns from synthetic staple fibers (the admitted prior art of Sawyer as discussed above), Goetti teaches a spun yarn having at least three different types of synthetic staples of coarse, medium, and fine titer (see Col. 2, lines 65-67) wherein the quantity of the medium titer fiber is greater than that of the coarse and fine fibers (see Col. 3, lines 1-2) and suggests that spun yarns with such a titer mixture have a touch that approximates quite closely the touch of a spun yarn made from natural fibers (see Col. 3, lines 1-7). Goetti also suggests that the specific titers and their distribution may be selected in accordance with desired characteristics, such as to mimic the touch of a desired natural product, and can be determined by reasonably simple experimentation (see Col. 3, lines 9-12 and 21-25 & Col. 4, lines 36-40). 
Accordingly, because yarn touch is a variable that can be modified, among others, by adjusting the polyester staple fiber fineness and distribution, the precise finenesses and distribution thereof would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. The ordinarily skilled artisan would have optimized, by routine experimentation and using the teachings of Goetti as a guide, the staple fiber fineness and distribution thereof in the yarns of Sawyer to obtain the desired touch (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
For example, in the analogous art of staple fibers, Cotton Incorporated teaches that upland cotton fibers typically range from about 0.7 to 2.3 denier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention who was looking to mimic a spun yarn of upland cotton natural fibers, to optimize the fiber deniers within that range, such as selecting fiber finenesses of 1.0, 1.2, and 1.5 dpf as claimed. 
	Sawyer in view of Goetti and Cotton Incorporated teaches the above yarn meeting limitations (1) and (2) of the instant claims. Sawyer also suggests other physical characteristics of the synthetic fibers used in the yarns of their invention may be varied in order to further increase the overall bulk of the yarn such as including at least a portion of synthetic fibers having an irregularly-shaped or non-circular cross section (see Col. 7, lines 14-16 & 20-22). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polyester yarn of the prior art combination above such that some of the fibers have an irregularly-shaped cross section while others are circular. 
The prior art combination above does not explicitly teach that said irregularly-shaped, non-circular cross sections are ovals. However, in the analogous art of synthetic yarns including polyester fibers, Aneja teaches that polyester fibers of generally scalloped-oval cross-section have advantages over polyester fibers of round cross-section because of the increased comfort properties provided by this polyester fiber having a non-round cross section. More specifically, Aneja suggests that their longitudinal grooves provide increased moisture-wicking advantages (see Col. 2, lines 8-17). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form irregularly-shaped fiber cross sections in the yarn of Sawyer in view of Goetti and Cotton Incorporated using the generally scalloped-oval cross-section of Aneja for the benefit of its improved moisture-wicking. Said generally scalloped-oval cross section is regarded to meet the limitation of the instant claim wherein some of the staple fibers have oval cross sections. 
The prior art combination above teaches a spun yarn including the polyester staple fibers with the properties defined in Claim 5 as required by Claim 7. Concerning the limitations of parent Claims 5 and 6 (i.e. an intimately blended bale as required by Claim 5 and an opened bale as required by Claim 6), Sawyer teaches that the polyester yarn described above may be formed by any conventional manner such as one in which cut fibers are blended and carded whereupon the random various lengths become randomly distribution (i.e. intimately blended) (see Col. 8, lines 15-25). Sawyer does not explicitly teach a bale of these intimately blended fibers nor does Sawyer teach an opened bale of said fibers. 
However, as evidenced by Celanese, bales are packages into which staple fibers or tow are compressed and they are the common shipping and storage package for these fibers. Therefore, it would have been obvious to one of ordinary skill in the art to form a bale of the intimately blended polyester fibers according to prior art combination above for the purposes of storage/shipping (thus meeting the requirements of Claim 5). Likewise, as evidenced by Celanese, opening is a preliminary operation in the processing of staple fiber which separates compressed masses of staple (i.e. the bale) into loose tufts and removes the heavier impurities. Therefore, it also would have been obvious to one of ordinary skill in the art to form an opened bale according to Claim 5 for the purposes of beginning yarn production (thus meeting the requirements of Claim 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/LARISSA ROWE EMRICH/Examiner, Art Unit 1789